DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 02/28/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application Publication 2017/0040599 to Kamo et al.
With respect to claim 1, Kamo et al. teach a negative electrode material for a non-aqueous electrolyte secondary battery, the negative electrode material comprising composite 

With respect to claim 2, Kamo et al. teach the negative electrode material, wherein the lithium silicate phase contains at least one selected from the group consisting of Li4SiO4, and Li2SiO3 (Kamo et al.: Section [0076]).

With respect to claim 5, Kamo et al. teach a non-aqueous electrolyte secondary battery comprising at least a negative electrode, a positive electrode, and a non-aqueous electrolyte, the negative electrode comprising at least the negative electrode material and a binder (Kamo et al.: Sections [0112] and [0118]).

With respect to claim 6, Kamo et al. teach a method of producing a negative electrode material for a non-aqueous electrolyte secondary battery, the method comprising at least: preparing negative electrode active material particles; and covering a surface of each of the negative electrode active material particles with a coating layer (a film) to produce a negative 

With respect to claim 7, Kamo et al. teach the method comprising at least: preparing the negative electrode material; mixing at least the negative electrode material, a binder, and a solvent to prepare a paste; applying the paste to a surface of a negative electrode current collector and then drying the paste to produce a negative electrode; and producing the non-aqueous electrolyte secondary battery that includes at least the negative electrode, a positive electrode, and a non-aqueous electrolyte (Kamo et al.: Sections [0067], [0076], [0091], [0094], [0112], [0118], [0120]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0040599 to Kamo et al.
With respect to claim 3, Kamo et al. teach the negative electrode material, wherein the content of the anion-exchange resin in the negative electrode material is 0.01 mass % or more and less than 5 mass % (overlapping the claim range between 4.8 and 5 mass % (Kamo et al.: Section [0094]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).

	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        1/16/2021